05/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0067


                                        DA 21-0067
                                                                            FILED
 STATE OF MONTANA,
                                                                            MAY 2 1 2021'
              Plaintiff and Appellee,                                    Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                            tate of Montana

       v.                                                            ORDER

 MICHAEL DEAN ALBERT,

              Defendant and Appellant.


       Self-represented Appellant Michael Dean Albert moves this Court, requesting that
the District Court produce the sentencing transcripts. Appellee State of Montana has not
filed a response.
       In his motion, Albert requests a copy of his July 14, 2020 sentencing transcripts
from the Third Judicial District Court, Powell County. He states that these transcripts will
allow him "to prove his legal position which was denied by not allowing a hearing request
on February 2, 2021."
       Albert appeals a February 2, 2021 Powell County District Court's denial of his
postjudgment motion for a hearing regarding clarification of his criminal sentences and
their calculation. The District Court Order concluded that Albert's sentences were run
correctly based on the record.
       Albert's motion for his sentencing transcript cannot proceed with this Court. On
appeal, Albert challenges a written decision where the court held no hearing and therefore,
Albert is not required under the Montana Rules of Appellate Procedure to provide a
transcript. Moreover, any request for a transcript of a prior hearing must be accompanied
with payment to the court reporter. Section 3-5-604, MCA;M.R. App.P. 8(3). Only filing
fees are waived for an incarcerated individual, such as Albert. M.R. App. P. 5(5). Albert
would have to pay the court reporter for a copy ofhis sentencing transcript to be part of the
record on appeal. Accordingly,
      IT IS ORDERED that Albert's "Motion Requesting District Court Produce
Sentencing Transcripts" is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Michael Dean Albert personally.
                          t-
      DATED this Z 1 —"day of May,2021.
                                              For the Court,




                                                            Chief Justice




                                          2